DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 and 17-21 of this US application are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/29/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 11 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 11 and 21 recite that identifying a risk model feature set associated with a risk determination model; generating an actionable feature subset from the risk model feature set based at least in part on one or more of: (1) an actionable feature rule data object set stored, within the at least one memory, in association with the risk determination model, (2) a historical user interaction set, or (3) a direct user feedback set, wherein the actionable feature subset comprises at least one actionable feature of the risk model feature set; and providing the actionable feature subset to a client device to cause rendering of an actionable feature analysis interface comprising the actionable feature subset to a display associated with the client device.
The limitations of identifying a risk model feature set associated with a risk determination model; generating an actionable feature subset from the risk model feature set based at least in part on one or more of: (1) an actionable feature rule data object set stored, within the at least one memory, in association with the risk determination model, (2) a historical user interaction set, or (3) a direct user feedback set; and providing the actionable feature subset to a client device to cause rendering of an actionable feature analysis interface comprising the actionable feature subset to a display associated with the client device, as drafted, is a process that, under its broadest reasonable interpretation, generating records based on a risk model/scheme then displaying the records. For example, the insurance agent helps a customer to set up a home/vehicle insurance policy by interviewing/questionnaire. After that collecting information about client’s house or car, the insurance agent shows the client the insurance coverage and the costs. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human activity, then it falls within the “Organizing Human Activity” grouping of abstract ideas (e.g. mitigating risk). Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional element – at least one memory, at least one processor and non-transitory computer-readable storage medium. The at least one memory, the at least one processor and the non-transitory computer-readable storage medium in the steps is recited at a high-level of generality (i.e., as a generic processor or computer with computer components performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using at least one memory, at least one processor and non-transitory computer-readable storage medium to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions for generating records based on a risk model/scheme then displaying the records cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 11-15 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaudhri et al. (U.S. Publication Number 20120060216, hereafter referred to as “Chaudhri”).
Regarding claim 1, Chaudhri teaches An apparatus for risk determination model analysis, the apparatus comprising at least one processor and at least one memory, the at least one memory having computer-coded instructions therein, the computer-coded instructions configured to, in execution with the at least one processor, cause the apparatus to ([0105]: discussing about medical query processing engine and the processed query a set of matching medical concepts; [0051]: discussing about a software program that executes on one or more servers 32, which can be a server of any kind of suitable computing engine, such as personal computer (PC)):
identify a risk model feature set associated with a risk determination model ([0105] and Fig. 9: The input query 303 is received by the medical query processing engine 300, which processes the received query using the relevancy matrix 205 and outputs from the processed query a set of matching medical concepts block 322. The relevancy matrix 205 uses the matching medical concepts block 322 and filters it to generate only the relevant medical concepts (block 321). Examiner interprets that the set of relevant medical concepts as claimed risk model feature set.);
generate an actionable feature subset from the risk model feature set based at least in part on one or more of: (1) an actionable feature rule data object set stored, within the at least one memory, in association with the risk determination model ([0106]: The normalized relevancy score has a range between 0 and 1, with 0 being completely unrelated (orthogonal) and 1 been highly related (e.g. synonymous). It is noted that in other embodiments, the opposite or a different range may be employed, for example, 1 may be used to reference unrelated and 0 may denote highly related. [0109]: An additional level of complexity in identifying relations between medical terms is created by negative semantic constructs.),
(2) a historical user interaction set ([0072]: The search module 200 also ranks the list of items based on their relevancy to various factors such as the user input, a query, relevancy matrix, past user behavior, user role, privacy settings of the patient data, or knowledge gained from history of medical information.), or 
(3) a direct user feedback set ([0099]: This process creates a feedback loop increasing the relevancy of results returned for each user.),
wherein the actionable feature subset comprises at least one actionable feature of the risk model feature set ([0108]: The identified list of relevant medical concepts is passed as an input to the medical query processing engine which is then able to generate relevant lexical queries for the lexical search engine 320 to return the search results 325.); and
provide the actionable feature subset to a client device to cause rendering of an actionable feature analysis interface comprising the actionable feature subset to a display associated with the client device ([0105] and Fig. 9: The engine 300 further receives searched collection of documents 203, which in combination with the relevant medical concepts block 321, is used to generate search results 325. [0112] and Fig. 10: FIG. 10 shows a screen shot of an exemplary search result 325. Patient Joan Sample's information and lab results are presented showing ranges of her various test results with these results characterized by the relevancy matrix, in accordance with the discussion above.).

Regarding claim 2, Chaudhri teaches wherein to generate the actionable feature subset, the apparatus is configured to: identify an actionable determination model trained to generate the actionable feature subset ([0105] and Fig. 9: The input query 303 is received by the medical query processing engine 300, which processes the received query using the relevancy matrix 205 and outputs from the processed query a set of matching medical concepts block 322. The relevancy matrix 205 uses the matching medical concepts block 322 and filters it to generate only the relevant medical concepts (block 321). Examiner interprets that receiving the set of relevant medical concepts as claimed identify risk model feature set.); and
apply the actionable feature rule data object set, the historical user interaction set, and the direct user feedback set to the actionable determination model, the actionable determination model configured to: identify the actionable feature rule data object set from the risk model feature set ([0106]: The normalized relevancy score has a range between 0 and 1, with 0 being completely unrelated (orthogonal) and 1 been highly related (e.g. synonymous). It is noted that in other embodiments, the opposite or a different range may be employed, for example, 1 may be used to reference unrelated and 0 may denote highly related. [0109]: An additional level of complexity in identifying relations between medical terms is created by negative semantic constructs. For example, occurrence of the words "diabetes ruled out" in the context of a medical document needs to be interpreted by the relevancy engine as a negative relevancy value for diabetes.); and 
generate the actionable feature subset from the risk model feature set based on the direct user feedback set and the historical user interaction set ([0099]: This process creates a feedback loop increasing the relevancy of results returned for each user. [0158]: Relevancy visualizer 415 provides mechanisms to gather specialty/user specific feedback on the relevancy of items by display lower relevancy items in a compact form such as a comma separated list and allowing the user increase its display relevancy by clicking on it).

Regarding claim 3, Chaudhri teaches receive a feature investigation signal in response to user interaction with the actionable feature analysis interface, the feature investigation signal associated with a first feature of the actionable feature subset ([0140], [0144] and Fig. 19: discussing about the visualizer 201 also makes it easy bring up frequently requested contexts (e.g. favorite patients, diseases or problems). For example, a user selects on “Chest Pain” on Fig. 19.); and
update the historical user interaction set to include a feature investigation record based on the feature investigation signal ([0041]:  A user may be within the output 17 and security privileges are either determined by the MINE 12 or by the patient or both. Information, uploaded to the MINE 12, by users, such as output 14, in some embodiments, is searched by the processor 15. The uploaded information may include information such as but not limited to status posts, records, and images. [0091]: Patient-provided data can come in the form of patient uploaded material such as status updates or images, videos and documents or can be from health monitoring devices connected to the internet. Examiner interprets that uploading patient material or information as claimed update the historical user interaction.).

Regarding claim 4, Chaudhri teaches receive a feature removal data object in response to user interaction with the actionable feature analysis interface, the feature removal data object associated with a first actionable feature data object of the actionable feature subset; and update the direct user feedback set based on the feature removal data object ([0063]: Patients also advantageously have the option to add/remove members from their care teams which can also include their relatives, PHRs, and digital devices and applications that generate, monitor, or consume healthcare data (PC2).).

Regarding claim 5, Chaudhri teaches wherein the actionable feature analysis interface comprises a feature direct feedback component for at least one actionable feature in the actionable feature subset, the apparatus further configured to: receive a direct feedback data object in response to user interaction with the feature direct feedback component ([0099]: This process creates a feedback loop increasing the relevancy of results returned for each user. [0140], [0144] and Fig. 19: discussing about the visualizer 201 also makes it easy bring up frequently requested contexts (e.g. favorite patients, diseases or problems). For example, a user selects on “Chest Pain” on Fig. 19.);
apply the direct feedback data object to a feedback analysis model to generate an analyzed feedback data object [0112] and Fig. 10: FIG. 10 shows a screen shot of an exemplary search result 325. Patient Joan Sample's information and lab results are presented showing ranges of her various test results with these results characterized by the relevancy matrix, in accordance with the discussion above.); and
update the direct user feedback set based on the analyzed feedback data object ([0041]:  A user may be within the output 17 and security privileges are either determined by the MINE 12 or by the patient or both. Information, uploaded to the MINE 12, by users, such as output 14, in some embodiments, is searched by the processor 15. The uploaded information may include information such as but not limited to status posts, records, and images. [0091]: Patient-provided data can come in the form of patient uploaded material such as status updates or images, videos and documents or can be from health monitoring devices connected to the internet. Examiner interprets that uploading patient material or information as claimed update the direct user feedback set.).

Regarding claim 6, Chaudhri teaches wherein the direct feedback data object comprises a feedback text data object, and wherein the feedback analysis model comprises a text analysis model ([0064]: Intelligent categorization is the process of taking a segment of input text and assigning data category and structure based on the data category probabilistically to the segment of text. For example, the text "a1c was reported abnormal"--would be assigned the category "lab result" to the term "a1c" and associate the term abnormal as the result flag to the term "a1c" with some probability. Another example could be "stress test reported no cardiac malfunction" would associate the categories "problem" for the term "stress" and "cardiac malfunction", and the category "procedure" for the term "stress test". It would also associate negation to the term "cardiac malfunction". The document parser 209 then optionally presents the user with its analysis of the potential structured data for review and editing, through the output 103.).
Claim 11 is rejected under the same rationale as claim 1.
Claim 12 is rejected under the same rationale as claim 2.
Claim 13 is rejected under the same rationale as claim 3.
Claim 14 is rejected under the same rationale as claim 4.
Claim 15 is rejected under the same rationale as claim 5.
Claim 21 is rejected under the same rationale as claim 1. Chaudhri also teaches a computer program product for risk determination model analysis, the computer program product comprising at least one non-transitory computer-readable storage medium having computer program instructions thereon, the computer program instructions, when in execution with a processor ([0105]: discussing about medical query processing engine and the processed query a set of matching medical concepts; [0051]: discussing about a software program that executes on one or more servers 32, which can be a server of any kind of suitable computing engine, such as personal computer (PC)).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable Chaudhri in view of Van Arkel et al. (U.S. Publication Number 20130006655, hereafter referred to as “Van Arkel”).  
Regarding claim 7, Chaudhri teaches the apparatus of claim 1 as discussed above. Chaudhri does not explicitly teach receive a claim data object; and apply the claim data object to the risk determination model to generate a claim risk score data object. 
Van Arkel teaches receive a claim data object ([0104]: Alarm correlation component 910 may correlate one or more alarms across multiple claim types (e.g., a prescription claim, a medical procedure claim, etc.) for trend and link analysis. Examiner interprets that a prescription claim and a medical procedure claim as claimed claim data object.); and
apply the claim data object to the risk determination model to generate a claim risk score data object ([0106]: Case priority component 920 may increase a case score if the claim associated with the case score includes high risk medical procedure codes and/or provider specialties (e.g., physical therapy, psychotherapy, chiropractic procedures, podiatry, ambulance services, pain management services, etc.). Examiner interprets that the claim associated with the case score includes high risk medical procedure codes as claimed claim risk score data object.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the medical information navigation engine of Chaudhri with the teaching about healthcare fraud management system of Van Arkel because the accuracy of the results may be improved over processing the claim using all of the rules (Van Arkel, [0126]).

Regarding claim 8, Chaudhri teaches the apparatus of claim 1 as discussed above. Chaudhri does not explicitly teach receive an entity type data object; determine an entity data object set based on the entity type data object; identify an entity risk score data object set associated with the entity data object set; and provide the entity data object set and the entity risk score data object set to the client device to cause rendering of an entity set analysis interface to the display of the client device.
Van Arkel teaches receive an entity type data object ([0122] and Fig. 12: Process 1200 may include receiving a healthcare claim (block 1210). For example, fraud detector component 650 may receive, from clearinghouse 270, a claim involving a provider and a beneficiary.);
determine an entity data object set based on the entity type data object ([0123] and Fig. 12: A type associated with the healthcare claim may be determined (block 1220). [0124]: Other healthcare fraud information may be obtained (block 1230). For example, healthcare fraud management system 260 may obtain other information 430 regarding healthcare fraud from other systems.);
identify an entity risk score data object set associated with the entity data object set ([0129] and Fig. 12: A fraud score for the healthcare claim may be calculated (block 1280). For example, fraud detector component 650 may generate a case score for each of the cases using a technique, such as a technique described previously. Fraud detector component 650 may combine the case scores, associated with the claim, to generate a fraud score for the claim.); and
provide the entity data object set and the entity risk score data object set to the client device to cause rendering of an entity set analysis interface to the display of the client device ([0131] and Fig. 12: An alert and/or reports may be generated and outputted based on the calculated fraud score (block 1290). For example, fraud detector component 650 may generate an alert based on the fraud score and policies associated with clearinghouse 270 and/or claims processor 280.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the medical information navigation engine of Chaudhri with the teaching about healthcare fraud management system of Van Arkel because the accuracy of the results may be improved over processing the claim using all of the rules (Van Arkel, [0126]).

Regarding claim 9, Chaudhri in view of Van Arkel teaches receive, in response to user interaction with the entity set analysis interface, a selected entity data object of the entity data object set (Van Arkel, [0112]: User interface 1020 may receive user inputs via one or more input devices; [0122]: Process 1200 may include receiving a healthcare claim (block 1210). For example, fraud detector component 650 may receive, from clearinghouse 270, a claim involving a provider and a beneficiary. Examiner interprets that receiving a healthcare claim as claimed receive a selected entity data object.);
query a claim link database for a linked claim data object set based on the selected entity data object (Van Arkel, [0104]: In still another example, alarm correlation component 910 may correlate one or more alarms into cases based on an address (e.g., street, zip code, etc.) associated with a particular provider. Alarm correlation component 910 may correlate one or more alarms across multiple claim types (e.g., a prescription claim, a medical procedure claim, etc.) for trend and link analysis. Examiner interprets that the cases comprises one or more claims or alarms as claimed linked claim data object set.);
receive response data comprising the linked claim data object set, the linked claim data object set comprising a set of model score sets associated with a risk determination model set, the set of model score sets comprising a model score set for each linked claim data object in the linked claim data object set (Van Arkel, [0105]: When a rule involves multiple claims, the generated alarm may have a particular score that is based on a combination of the weight values of the particular claim attributes. In one implementation, alarm correlation component 910 may generate a case score for a case by combining the alarm scores in some manner. Examiner interprets that generating a case score for a case as claimed model score set.); and
provide the linked claim data object set to the client device to cause rendering of a linked claim scores analysis interface to the display of the client device, the linked claim scores analysis interface comprising the linked claim data object set (Van Arkel, [0131]: An alert and/or reports may be generated and outputted based on the calculated fraud score (block 1290). For example, fraud detector component 650 may generate an alert based on the fraud score and policies associated with clearinghouse 270 and/or claims processor 280.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the medical information navigation engine of Chaudhri with the teaching about healthcare fraud management system of Van Arkel because the accuracy of the results may be improved over processing the claim using all of the rules (Van Arkel, [0126]).

Regarding claim 10, Chaudhri in view of Van Arkel teaches receive a selected claim data object in response to user interaction with the linked claim analysis interface (Van Arkel, [0104]: In still another example, alarm correlation component 910 may correlate one or more alarms into cases based on an address (e.g., street, zip code, etc.) associated with a particular provider. Examiner interprets that the cases comprises one or more claims or alarms as selected claim data object.);
identify a claim details data object associated with the selected claim data object (Van Arkel, [0104]: Alarm correlation component 910 may correlate one or more alarms across multiple claim types (e.g., a prescription claim, a medical procedure claim, etc.) for trend and link analysis. Examiner interprets that a prescription claim, a medical procedure claim, etc.) of the claim case as claimed claim details data object.); and
provide the claim details data object to the client device to cause rendering of a selected claim analysis interface to the display associated with the client device, the selected claim analysis interface comprising the claim details data object ([0113]: User interface 1020 may provide a fraud management desktop that displays prioritized cases for near real-time; [0131]: An alert and/or reports may be generated and outputted based on the calculated fraud score (block 1290). For example, fraud detector component 650 may generate an alert based on the fraud score and policies associated with clearinghouse 270 and/or claims processor 280.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the medical information navigation engine of Chaudhri with the teaching about healthcare fraud management system of Van Arkel because the accuracy of the results may be improved over processing the claim using all of the rules (Van Arkel, [0126]).
Claim 17 is rejected under the same rationale as claim 7.
Claim 18 is rejected under the same rationale as claim 8.
Claim 19 is rejected under the same rationale as claim 9.
Claim 20 is rejected under the same rationale as claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Binns (US 7392201) teaches that the process provides at least one claim-based risk factor for each historical base period claim based on the claim code associated with the health care claim and provides at least one enrollment-based risk factor based on the enrollment data. The process also develops a cost forecasting model by capturing the predictive ability of the main effects and interactions of claim based risk factors and enrollment-based risk factors, with the development universe data through the application of an interaction capturing technique to the development universe data.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162      

May 1, 2022